DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 5-6, and 9-10 are allowable. The restriction requirement between species 1-2 and between subspecies A-B, as set forth in the Office action mailed on 2/12/18, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between species 1-2 and between subspecies A-B is withdrawn. Claim 10, directed to species 2, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-20, directed to non-elected group II remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement between species 1-2 and between subspecies A-B, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Wolcott (Reg. No. 75571) on 1/7/21.

The application has been amended as follows: 
10. (Currently Amended) The structure for a vibrating sensor of angular velocity of claim 1, further comprising: 
two supporting frames, each of the two supporting frames being coupled non-flexibly to a first suspending structure and each of the two supporting frames coupled to at least two second suspending structures with flexible springs, wherein each of the two supporting [[levers]] frames are coupled to one of the linearly moving masses with at least two flexible springs.

11-20. (Cancelled)
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding Ohms, Applicant’s argues on pg. 3 (filed 11/18/20) that “Any tilting of rotor 119 is not caused by Coriolis force acting on rotor 119, but instead by Coriolis force acting on Coriolis elements 113.”
Applicant’s argument is persuasive. The Examiner’s position in the Final Office Action mailed on 8/19/20 was that tilting of Ohm’s rotor 119 was inherently caused by Coriolis force acting on the rotor 119. However, fig. 6 of Ohms shows that rotor 119 is connected to masses 113 via elements 121, and the rotor 119 is connected to the substrate through torsion elements 127. Therefore, according to this structure, the movement of elements 113 in the Z direction due to Coriolis force acting on elements 113 would cause tilting of the rotor 119. Accordingly, Applicant’s argument is persuasive and the prior art rejections are withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M. Gray/Supervisory Patent Examiner, Art Unit 2853                                                                                                                                                                                                        



/R.C.P./Examiner, Art Unit 2853